Citation Nr: 1741176	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  13-06 339A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for degenerative disk disease (DDD) / degenerative joint disease (DJD) of the lumbar spine (low back disability).

2.  Entitlement to service connection for an acquired psychiatric disability, claimed as adjustment disorder and posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for diabetes mellitus, type II, (DM) to include as due to Agent Orange exposure.

4.  Entitlement to an initial disability rating in excess of 30 percent for ischemic heart disease (IHD).

5.  Entitlement to a compensable disability rating for left ear hearing loss.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Christopher Chambers, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.M.K., Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to March 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Namely, in a February 2011 rating decision, service connection for IHD associated with herbicide exposure was granted with a 30 percent evaluation, effective March 31 2010.

In an April 2011 rating decision, service connection for DDD/DJD of the lumbar spine, service connection for adjustment disorder with mixed emotional features (claimed as PTSD), and service connection for DM associated with herbicide exposure were all denied.

The Veteran provided testimony before the undersigned during a September 2016 travel Board hearing; a transcript of the hearing is associated with the record.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.  

The issue regarding left ear hearing loss is decided below; all other issues on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

On record at his September 2016 Board hearing, as well as prior to the promulgation of a decision in the present appeal, the Veteran withdrew his Substantive Appeal with respect to the issue of entitlement to a compensable disability rating for left ear hearing loss.


CONCLUSION OF LAW

With respect to the issue of entitlement to a compensable disability rating for left ear hearing loss, the criteria for withdrawal of the Veteran's Substantive Appeal have been met. 38 U.S.C.A. § 7105 (b) (2), (d) (5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  As reflected in the transcript of the September 2016 Board hearing, the appellant withdrew his appeal with respect to the issue of entitlement to a compensable disability rating for left ear hearing loss; hence, there remain no allegations of errors of fact or law for appellate consideration with respect to this issue.  Accordingly, the Board does not have jurisdiction to review the appeal with respect thereto, and the appeal thereof is therefore dismissed.


ORDER

The appeal is dismissed with respect to the claim of entitlement to a compensable disability rating for left ear hearing loss.


REMAND

The Board finds that further development is necessary prior to final adjudication of the Veteran's remaining claims on appeal. 

Low Back Disability

The Veteran contends, and testified before the undersigned, that service connection is warranted for his back disabilities as they are related to service.

Service treatment records show complaints in October 1970 of low back pain since the Veteran lifted a truck wheel; additional complaints of back pain and muscle spasms are shown.

The Veteran was afforded a VA examination in September 2010 in which diagnoses of DDD/DJD were noted.  The examiner opined that it was less likely as not that the current lower back disability was a result of treatment for a low back condition shown during active duty; service medical records/separation physical failed to documented recurrent/chronic lower back disability; DDD/DJD of lumbar spine was an expected natural process with aging.

The Board finds that clarification is required from the September 2010 VA examiner as this opinion appears to be based on the lack of documented recurrent/chronic lower back disabilities in service.  That is, the absence of in-service evidence of disability during service is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

The Board also acknowledges that Dr. G.L. submitted correspondence in January 2014, noting the Veteran's in-service back complaints.  Dr. G.L. opined that it was more likely than not that the Veteran's back condition was caused/aggravated by the in-service event.  However, Dr. G.L.'s explanation for this opinion is illegible.

Therefore, the Board finds that an addendum opinion is required.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.).

Acquired Psychiatric Disability

While the Veteran filed a claim for service connection for PTSD, VA and private treatment records show diagnoses of depression.  The RO has not properly developed and addressed the issue of service connection for an acquired psychiatric disability, to include depression.  Therefore, the issue must be remanded.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009); see also Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  

The Veteran contends, and testified before the undersigned, that service connection is warranted for his acquired psychiatric disabilities as they are related to service.  Specifically, the Veteran noted that an in-service complaint of headache, diarrhea and nausea in December 1970 was a result of stress.  He also described in-service stressors to include witnessing a rocket explosion that killed his commander, firing on the enemy during guard duty, and seeing dead enemy soldiers on the side of the road. 

The Veteran was afforded a VA examination in February 2011 in which adjustment disorder with mixed emotional features was diagnosed.  The examiner opined that the condition/disability of PTSD was less likely as not caused by or a result of fear of hostile military or terrorist activity.  The examiner stated that the Veteran did not describe the full spectrum of symptomatology to meet the criterion for the DSM-IV diagnosis of PTSD.  

The Board notes that an addendum was obtained from the February 2011 VA examiner in March 2011 to allow a review of the claims file as it was not available.  There was no change to the opinion previously provided.

The Board acknowledges that in July 2013 Dr. H. submitted correspondence that noted treatment for PTSD and depression.  Dr. H. indicated that these diagnoses were directly caused by his reported in-service stressors in Vietnam.  However, no rationale for this opinion was provided.  

Given that that medical evidence of record indicates that the Veteran may have been diagnosed with PTSD subsequent to the February 2011 VA examination, the Board finds that he should be afforded another VA examination on remand to address the nature and etiology of any acquired psychiatric disability diagnosed during the pendency of this claim.  That is, Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability at any point during the claim or appeal period.  Brammer v. Derwinski, 3 Vet. App. 223   (1992); McClain v. Nicholson, 21 Vet. App. 319 (2007); See Colvin, 1 Vet. App. 171, 175 (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.).

Diabetes Mellitus

The Veteran contends that service connection is warranted for DM as it is related to service, to include his conceded exposure to Agent Orange in Vietnam.

In regards to his claim, the Veteran was afforded a VA examination in September 2010 in which the examiner diagnosed pre-diabetes and not diabetes.

Private treatment records show diagnoses of DM in August 2007.  E.D. also submitted correspondence in July 2013, indicating treatment for diabetes mellitus, type II.

Given that that medical evidence of record indicates that the Veteran may have been diagnosed with DM prior to and subsequent to the September 2010 VA examination, the Board finds that he should be afforded another VA examination on remand to address the nature and etiology of any DM diagnosed during the pendency of this claim.  That is, Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability at any point during the claim or appeal period.  Brammer, 3 Vet. App. 223; McClain, 21 Vet. App. 319.

Ischemic Heart Disease

The Veteran was most recently afforded a VA examination in January 2012 to assess his service-connected IHD.  In testimony before the undersigned, the Veteran stated that his heart condition had worsened since his last examination and caused shortness of breath.

In light of this evidence suggesting that the Veteran's service-connected  IHD has increased in severity since the most recent VA examination, the Board has determined that the Veteran should be afforded a VA examination to determine the current degree of severity of the service-connected IHD.                 

TDIU

Notice is taken by the Board that the issue of the Veteran's TDIU entitlement remains at issue as it is otherwise inextricably intertwined with the other claims on appeal.  See Harris v. Dewinski, 1 Vet. App. 180, 183 (1991). 

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development of the issue of entitlement to service connection for an acquired psychiatric disability, other than PTSD, including the provision of the notice required under 38 U.S.C. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2016).

2.  Obtain and associate with the claims file any outstanding VA treatment records; and, with appropriate authorization from the Veteran, any additional outstanding private treatment records identified by him as pertinent to his claims.

3.  Then, the Veteran should be afforded the appropriate VA examination(s) to determine the nature and etiology of the claimed acquired psychiatric disability and DM.  The electronic claims file must be made available to and reviewed by the examiner(s).  Any indicated studies should be performed.

Based on review of the files and examination of the Veteran, the examiner(s) should state a medical opinion as to whether it is at least as likely as not (50 percent or better probability) with respect to any acquired psychiatric disability and DM present at any time during the pendency of this claim that the disabilities originated during the period of active service or are otherwise etiologically related to active service.  

With regards to the psychiatric disability, the examiner should specifically address if the Veteran has had PTSD during the pendency of this claim.  The examiner should discuss the in-service complaint of headache, diarrhea, and nausea in December 1970 that the Veteran claims was a result of stress, and the in-service stressors of witnessing a rocket explosion that killed his commander, firing on the enemy during guard duty, and seeing dead enemy soldiers on the side of the road.  The examiner should also discuss the July 2013 correspondence from Dr. H.

With regards to the DM, the examiner should specifically address if the Veteran has had DM during the pendency of this claim.  The examiner should discuss the August 2007 note of treatment of DM and the July 2013 statement from E.D. indicating treatment for DM.  If the Veteran is found to have, or have had, DM at any time during the pendency of this claim, the examiner should address his conceded exposure to Agent Orange in Vietnam.

A complete rationale for all opinions expressed must be provided.

4.  Then, arrange for the Veteran to be afforded a VA examination in order to ascertain the current severity of the service-connected IHD.  Access to the electronic claims file must be made available to and reviewed by the examiner, and any indicated studies should be performed.

All appropriate diagnostics should be accomplished and all clinical findings should be reported in detail.  

The AOJ should ensure that the examiner provides all information required for rating purposes, to include a discussion of the functional and occupational impact of the IHD.  

5.  The electronic claims file must be made available to the September 2010 VA examiner or suitable replacement if this individual is not available.  The examiner should be requested to review the files and provide an addendum on whether it is at least as likely as not (probability of 50 percent) that the Veteran's DDD/DJD is related  to any event in service, to specifically include the complaints in October 1970 of low back pain since the Veteran lifted a truck wheel.

In rendering the above opinions, the examiner should consider that the absence of in-service evidence of disability during service is not always fatal to a service connection claim.  See Ledford, 3 Vet. App. 87, 89.

The examiner should also address the aforementioned opinion by Dr. G.L.

A complete rationale for all opinions expressed must be provided.

Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinion.

6.  Upon completion of the examinations ordered above, review the examination reports to ensure that they address the questions presented.  Any inadequacies should be addressed prior to recertification to the Board.

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, the AOJ should readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, the AOJ must furnish the Veteran and his attorney with an appropriate supplemental statement of the case and afford a reasonable opportunity for response.

By this remand the Board intimates no final outcome.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


